MANN, Judge.
Roberge seeks delayed appellate review pursuant to Baggett v. Wainwright, Fla. 1969, 229 So.2d 239. He admits that the trial court advised him of his right to appeal, but he does not assert that he directed his appointed counsel to initiate an appeal. He does state ambiguously that he was “under the impression that his counsel (Public Defender) did in fact file Notice of Appeal or Motion for a New Trial.” It is thus not clear whether the fault lies with Roberge for failing affirmatively to indicate that he desired an appeal or whether the fault lies with the Public Defender, in which case the delayed appeal would be obtainable. Accordingly, the present petition for writ of habeas corpus is denied without prejudice.
LILES, A. C. J., and McNULTY, J., concur.